Exhibit 10.1

 

Confidential

 

LOGO [g8567485674.jpg]  

 

 

 

6815 Flanders Drive Ste. 210, San Diego CA 92121

tel.858.625.2100 fax.858.625.2110

www.axesstel.com

 

June 16, 2005

 

Mr. Lixin Cheng

 

Dear Lixin,

 

On behalf of Axesstel, Inc. (Axesstel), I am pleased to extend this offer of
employment to you for the position of Chief Sales Officer and President of the
fixed wireless group working in our San Diego office. This position will report
to the Chief Executive Officer. You will have responsibilities and will perform
duties as assigned by your manager from time to time. The effective date of this
letter shall be such date that both an authorized representative of Axesstel and
you have signed this letter.

 

Annual Base Salary:    U.S $250,000 paid semi-monthly. Vacation:    As a
full-time employee of Axesstel, you will be eligible for fifteen (15) days of
paid vacation per year. Vacation may be accrued up to a maximum cap of twenty
(20) days or such other maximum accrual amount required under applicable law
from time to time. Stock Options:    The terms and conditions of the stock
option grants you have previously received are subject to the terms and
conditions of their applicable stock option agreements.

Health and

Dental:

   You will be eligible to participate in Axesstel’s health and dental insurance
programs. Currently, Axesstel pays up to 90% of the HMO premiums for your health
and 100% of dental benefits for yourself and eligible dependents. These benefits
are subject to the terms and conditions of the health and dental programs in
place with Axesstel from time to time. 401(k):    You will be eligible to
participate in Axesstel’s 401(k) plan subject to the terms and conditions of the
plan. Axesstel currently pays no company match of your contributions to the
plan.

 

 

 

Initial MK, LC

  1    



--------------------------------------------------------------------------------

Confidential

 

Bonus Plan:    You will be eligible for an annual performance bonus under the
terms of Axesstel’s incentive compensation plans that may be adopted from time
to time by the Compensation Committee of the Board of Directors (the “Bonus”)
for executive management. Car Allowance:    During your employment, you will
receive a car allowance of $1,000 per month and will be paid semi-monthly with
paycheck ($500 each paycheck). This benefit shall be treated as additional
non-cash compensation for tax purposes. Severance:    If Axesstel or its
successor terminates you without “cause,” Axesstel shall make a lump-sum payment
equal to twelve (12) months of your annual base salary at the level in place at
the time of termination (less appropriate employment tax withholdings) plus
acceleration of vesting of any stock options granted to you prior to the
effective date of this letter. No severance benefit will be paid if you resign
or if you are terminated for cause. For purposes of this letter, “cause” shall
mean any one of the following: (a) your death; (b) your permanent disability
rendering you unable to perform your duties for a continuous period of ninety
consecutive days due to physical or mental incapacity; (c) your conviction of a
felony; (d) acts of moral turpitude, including one or more acts of dishonesty by
you; (e) acts of sexual harassment and other discrimination or harassment (on
the basis of gender, race, age or other proscribed factors) by you; (f) your
abuse of alcohol, drugs or illegal substances which interferes with your ability
to perform your duties; (g) other willful conduct or gross negligence on your
part which causes damage to Axesstel’s business; or (h) material breach of the
terms of this letter and the Employee Inventions and Proprietary Rights
Assignment Agreement previously signed by you.

 

With the exception of the Annual Base Salary, Stock Options, Car Allowance and
Severance benefits described above, Axesstel reserves the right to modify and/or
change any benefits and policies generally affecting all employees at any time
without notice. Notwithstanding the foregoing, Axesstel may modify and/or change
the terms of this letter and any benefits herein as required to comply with all
applicable laws, rules and regulations, including Section 409(A) of the Internal
Revenue Code.

 

Your entire business time, attention, energies, skills, learning and best
efforts shall be devoted to the business of Axesstel. You agree that during the
term of your employment with Axesstel, you shall not carry on, directly or
indirectly, and whether or not for compensation, any business activities that
compete directly or indirectly with Axesstel. The foregoing shall not be
construed as preventing you from participating in social or civic associations
if such participation does not interfere with the performance of your duties
hereunder.

 

 

 

Initial MK, LC

  2    



--------------------------------------------------------------------------------

Confidential

 

You represent that your employment by Axesstel does not and will not breach or
constitute an event of default under any agreement (i) obligating you to keep in
confidence proprietary information acquired by you in confidence or in trust
prior to, or at any point throughout, your employment by Axesstel, (ii)
obligating you to assign to or protect for the benefit of any third party any
proprietary information or any improvement, invention, formulae, process,
program, technique, know-how or data or (iii) that is designed in any way to
limit your employment or activity in any business in which you may compete,
directly or indirectly, with any other business, or which might by application
have such an effect. You have not entered into, and you agree that you will not
enter into, any agreement, either written or oral, in conflict herewith.

 

You understand, acknowledge and agree that, as part of the consideration for
your employment and continued employment by Axesstel, you have not brought and
will not bring with you to Axesstel or use in the performance of your
responsibilities at or for Axesstel any equipment, supplies, facility or trade
secret or other proprietary information of any former employer or customer which
are not generally available to the public, unless you have obtained and provide
herewith to Axesstel a copy of written authorization for Axesstel’s possession
and use.

 

You also understand that, in your employment by Axesstel, you are not to breach
any obligation of confidentiality that you have to others, and you agree that
you shall fulfill all such obligations during your employment by Axesstel. A
copy of any document reflecting any such obligation (or a description thereof if
no document is available) is provided herewith to Axesstel.

 

Axesstel is an at-will employer and as such your employment must be entered into
voluntarily and for no specific period. As a result, you are free to resign or
Axesstel may terminate your employment at any time, for any reason, with or
without notice. This entire offer of employment is subject to the approval of
Axesstel’s Board of Directors.

 

This letter, along with an Employee Inventions and Proprietary Rights Assignment
Agreement between you and Axesstel set forth the terms or your employment with
Axesstel and supersede any prior agreements, whether written or oral. This
letter may not be modified or amended except in writing, signed by Axesstel and
you. This letter shall be governed by the laws of the State of California,
without regard to any conflicts of law provisions.

 

Any dispute regarding an alleged breach of this letter or arising out of this
letter shall be resolved through final and binding arbitration as the exclusive
means of resolving such disputes. The arbitration shall be heard by a single
arbitrator and shall take place in San Diego County, California. The arbitrator
shall be selected from the JAMS/San Diego panel of arbitrators. The arbitration
shall be conducted in accordance with that set of published rules and procedures
of JAMS then in effect, that are most applicable to the dispute in question. The
cost of the arbitration shall be borne by the Company. The parties shall have
all rights of discovery available to civil litigants in

 

 

 

Initial MK, LC

  3    



--------------------------------------------------------------------------------

Confidential

 

court proceedings in California. The arbitrator shall have the jurisdiction and
power to hear and determine all motions to compel discovery, to impose related
sanctions, and to make related orders, in the same manner as a judge. The
prevailing party in the arbitration shall be entitled to recover its reasonable
attorney’s fees and costs incurred in connection with the arbitration. The
arbitrator shall issue a written decision and award. The decision and award of
the arbitrator shall be final and binding. The arbitrator’s decision and award
may be enforced and judgment on the award may be entered by a court of competent
jurisdiction.

 

If any provision of this letter is for any reason declared invalid, void or
unenforceable by an arbitrator or court of competent jurisdiction, the validity
and binding effect of the remaining provisions shall not be affected, and the
remaining provisions of this letter shall remain in full force and effect as if
the letter had been executed without the invalid, void or unenforceable
provisions.

 

If the terms outlined above are acceptable to you, please initial each page and
sign below and return the original to me.

 

Sincerely,

 

Axesstel, Inc.

 

/s/ Mike Kwon

 

Mike H.P. Kwon

Chairman and Chief Executive Officer

 

I hereby accept this offer of employment:

 

/s/ Lixin Cheng

--------------------------------------------------------------------------------

Lixin Cheng

 

 

 

Initial MK

  4    